DETAILED ACTION
Response to Amendment
	Applicant’s amendment to claim 1, 16-17 and the cancellation of claim 15 in the response filed October 25, 2021 are acknowledged by the Examiner.
	Claims 1-14 and 16-20 are pending in the current action.
Response to Arguments
With respect to claim 1, Applicant argues that Powell/Szczepanski does not meet each limitation of the amended claim. As necessitated by the amendments, a new grounds of rejection has been made. Powell remains the primary art of reference as it continues to share structural and functional characteristics with the instant application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 7, 11-14, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Powell et al (US 5887591) in view of Szczepanski et al (US 2015/0190263) and in view of Buethorn (US 2012/0238928).
With respect to claim 1, Powell et al discloses An adjustable boot brace (Fig 1, boot 10 with toe lifting adjustments, also adjustable with the optional padding 300) comprising: an outer shell (Fig 1, col 2 ln 00-10, outer shell 20) including: a rigid calf portion (Fig 1, calf portion 20, col 2 ln 510, rigid) including: a proximal end; a distal end: a left side; a right side (Fig 1, Annotated Fig 2, while Examiner relies on Fig 2 for the claimed structure, the Fig 1 embodiment is used for the rigid connection between the calf and foot portion); and at least one adjustable strap (Annotated Fig 2, calf straps 80, adjustable in relation with each other via hook and loop 90); wherein said at least one adjustable strap is connected between said left side and said right side thereof (Fig 1, straps 80 connected to each other between left and right sides at hook/loop 90); wherein said calf portion is adapted to be placed against and extend along a length of a 
Although Powell et al discloses a lifting member 100 adapted to be placed against and extend along a length of the bottom of the toes of the user’s foot, wherein a variety of lifting members 100 having different sizes and angles can be used interchangeably (Figs 1-2, col 4 ln 39-50), Powell et al is silent on a rigid toe plate including: a proximal end; a distal end: a left side; and a right side; wherein said toe plate is adapted to be placed against and extend along a length of the bottom of the toes of the user's foot; and wherein said proximal end of said toe plate is pivotally connected to said distal end of said foot portion; and at least on adjustable toe plate strap; wherein said at least on adjustable toe plate strap is attached between said rigid toe plate and said proximal end of said rigid calf portion, and is adapted to hold said rigid toe plate at a desired angle with respect to said rigid foot portion; and at least one adjustment insert; wherein said at least one adjustment insert is formed from a semi-rigid material; and wherein said at least one adjustment insert is adapted to be placed against an inner surface of said rigid calf portion of said 
Szczepanski et al teaches an analogous calf and foot orthosis for the stretching of the toes and plantar region of the foot ([0019]) having a calf portion (Fig 1, calf portion 12); a foot portion (Fig 1, foot portion 20) including: a proximal end; a distal end: a left side; a right side (Annotated Fig 2B, a proximal end; a distal end: a left side; a right side); wherein said foot portion is adapted to be placed against and extend along a length of the bottom of the user's foot ([0020], foot portion 20 applied to the bottom of the foot); a rigid toe plate (Fig 2B, toe plate 18) including: a proximal end; a distal end: a left side; and a right side (Annotated Fig 2B, a proximal end; a distal end: a left side; a right side); wherein said toe plate is adapted to be placed against and extend along a length of the bottom of the toes of the user's foot ([0020], toe portion 18 applied to the bottom of the foot); and wherein said proximal end of said toe plate is pivotally connected to said distal end of said foot portion (Fig 2B, pivot connection at “lock screw”); and at least on adjustable toe plate strap (Fig 1, [0019], adjustable toe strap 16); wherein said at least on adjustable toe plate strap is attached between said rigid toe plate and said proximal end of said rigid calf portion, and is adapted to hold said rigid toe plate at a desired angle with respect to said rigid foot portion (Fig 1, toe plat strap 16, adjustable strap 16 [0019] at desired angles shown in Fig 2A).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the foot plate of Powell et al to include a toe plate attached via a hinged structure to the foot plate and reliant on a strap system as taught by Szczepanski et al as it would allow for enhanced device adjustments while the device is worn in a selective and controlled manner (Szczepanski et al [0008]). 
Powell et al/Szczepanski et al discloses the device as discussed above.
Powell et al/Szczepanski et al is silent on and at least one adjustment insert; wherein said at least one adjustment insert is formed from a semi-rigid material; and wherein said at least one adjustment insert is adapted to be placed against an inner surface of said rigid calf portion of said outer shell and adapted to adjust the positioning of the user's foot with respect to said rigid calf portion, said rigid foot portion, and said rigid toe plate.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to maintain the orthosis of Powell et al/ Szczepanski et al and add an inner semi-rigid member which extends from the balls of the feet to the calf as taught by Buethorn as it would allow for increased fit, comfort, and degree of support (Buethorn [0122]). 


    PNG
    media_image1.png
    810
    984
    media_image1.png
    Greyscale

Annotated Fig 2, Powell et al

    PNG
    media_image2.png
    1094
    711
    media_image2.png
    Greyscale

Annotated Fig 2B, Szczepanski et al
With respect to claim 2, Powell et al/Szczepanski et al/Buethorn discloses The adjustable boot brace of claim 1, wherein said rigid outer shell is formed from a material chosen from a group of materials consisting of plastic, fiberglass, aluminum, and copper (Powell et al col 5 ln 50-55, plastic).  
With respect to claim 3, Powell et al/Szczepanski et al/Buethorn discloses The adjustable boot brace of claim 2.
Powell et al/Szczepanski et al/Buethorn as they are currently combined are silent on wherein said rigid toe plate is formed from a material chosen from a group of materials consisting of plastic, fiberglass, aluminum, and copper.  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the toe plate material of Powell et al/Szczepanski et al/Buethorn to be plastic as taught by Powell et al in order to have a material that is strong enough to support and restrain the user while remaining convenient and effective (Powell et al col 2 ln 15-20, col 5 ln 50-55).
With respect to claim 4, Powell et al/Szczepanski et al/Buethorn discloses The adjustable boot brace of claim 1, wherein there are two spaced adjustable straps connected to said rigid calf portion (Powell et al Annotated Fig 2, two straps 80 which connect between the left and right sides).
 With respect to claim 5, Powell et al/Szczepanski et al/Buethorn is discloses The adjustable boot brace of claim 1, wherein said at least one adjustable toe plate strap is attached between the proximal end of said rigid calf portion and said distal end of said rigid toe plate (Szczepanski et al Fig 1, toe plate strap connected below the upper most end- the proximal end- of the calf portion and between the distal end of the toe plate which resides at the balls of the feet- Annotated Fig 2B).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the toe lift of Powell et al/Szczepanski et al/Buethorn to be a hinged structure attached to the foot plate and reliant on a strap system as taught by Szczepanski et al as it would allow for device adjustments without the need of multiple parts (Powell et al col 4 ln 45-50) (Szczepanski et al [0022]) in a selective and controlled manner (Szczepanski et al [0008]).
 With respect to claim 7, Powell et al/Szczepanski et al/Buethorn discloses The adjustable boot brace of claim 1, further comprising a hinge connected between said rigid toe plate and said rigid foot portion (Szczepanski et al Fig 2B, hinge at lock screw).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the toe lift of Powell et al/Szczepanski et al/Buethorn to be a hinged structure attached to the foot plate and reliant on a strap system as taught by Szczepanski et al as it would allow for device adjustments without the need of multiple parts (Powell et al col 4 ln 45-50) (Szczepanski et al [0022]) in a selective and controlled manner (Szczepanski et al [0008]).
With respect to claim 11, Powell et al/Szczepanski et al/Buethorn discloses The adjustable boot brace of claim 1, wherein said at least one adjustable strap of said rigid calf portion, said at least one adjustable strap of said rigid foot portion (Powell et al calf and foot straps 80 are capable of being bent to wrap around the user thus are at least some level of flexible), and said at least one adjustable strap of said rigid toe plate are formed from a flexible material (Szczepanski et al [0022], toe strap is flexible material) and include hook and loop fasteners adapted to adjust the lengths thereof respectively (Szczepanski et al [0022], toe strap with hook and loop) (Powell et al col 4 ln 0-5, boot straps 80 with hook and loop 90).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the toe lift of Powell et al/Szczepanski et al/Buethorn to be a hinged structure attached to the foot plate and reliant on a strap system as taught by Szczepanski et al as it would allow for device adjustments without the need of multiple parts (Powell et al col 4 ln 45-50) (Szczepanski et al [0022]) in a selective and controlled manner (Szczepanski et al [0008]).
With respect to claim 12, Powell et al/Szczepanski et al/Buethorn discloses The adjustable boot brace of claim 1, wherein said rigid toe plate is formed having a substantially rectangular shape (Szczepanski et al Fig 2B, toe plate 18 shown substantially rectangular as it has four mostly flat sides).  
With respect to claim 13, Powell et al/Szczepanski et al/Buethorn discloses The adjustable boot brace of claim 1, further comprising an inner cushioning liner connected to an inner surface of said outer shell and adapted to contact the user's calf and foot when in use (Powell et al col 5 ln 20-25, inner liner 300).  
With respect to claim 14, Powell et al/Szczepanski et al/Buethorn discloses The adjustable boot brace of claim 1, further comprising a toe plate cushioning liner connected to a top surface of said rigid toe plate and adapted to contact the user's toes when in use (Powell et al col 4 ln 15-25, lifting member 100 having a lower support surface 120 and an upper support surface 110 that is made of foam- col 4 ln 45-50).  
With respect to claim 16, Powell et al/Szczepanski et al/Buethorn discloses The adjustable boot brace of claim 1, wherein said at least one adjustment insert includes at least one curved portion adapted to conform to the shape of the user's heel (Powell et al col 5 ln 20-30, padding 300 is inserted and 
With respect to claim 20, Powell et al/Szczepanski et al/Buethorn discloses The adjustable boot brace of claim 1, wherein there are two spaced adjustable straps connected to said rigid foot portion (Powell et al Annotated Fig 2, two straps 80 which connect between the left and right sides).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Powell et al/Szczepanski et al/Buethorn as applied to claim 1 above, and further in view of Rodgers (US 2015/0265450).
 With respect to claim 6, Powell et al/Szczepanski et al/Buethorn discloses The adjustable boot brace of claim 1.
Powell et al/Szczepanski et al/Buethorn is silent on wherein there are two adjustable toe plate straps, wherein a first adjustable toe plate strap is connected between the left side of said proximal end of said rigid calf portion and the left side of said distal end of said rigid toe plate; and wherein a second adjustable toe plate strap is connected between the right side of said proximal end of said rigid calf portion and the right said of said distal end of said rigid toe plate. 
Rodgers teaches an analogous toe strap system (Fig 1) wherein there are two adjustable toe plate straps 32/34 (Fig 1, adjustable at hook loop 42/40 and rings 78/78), wherein a first adjustable toe plate strap is connected between the left side of said proximal end of said rigid calf portion and the left side of said distal end of said rigid toe plate (Fig 1, Fig 4, strap 32 connecting the left sides of the toe portion and the calf portion); and wherein a second adjustable toe plate strap is connected between the right side of said proximal end of said rigid calf portion and the right said of said distal end of said rigid toe plate (Fig 1, Fig 4, strap 34 connecting the right sides of the toe portion and the calf portion). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the toe strap of Powell et al/Szczepanski et al/Buethorn to have two toe straps as taught by Rodgers as this allows for more adjustment abilities and thus can better fit a user (Rodgers [0024]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Powell et al/Szczepanski et al/Buethorn as applied to claim 7 above, and further in view of Williams JR (US 6308345).
 With respect to claim 8, Powell et al/Szczepanski et al/Buethorn discloses The adjustable boot brace of claim 7.
Powell et al/Szczepanski et al/Buethorn is silent on wherein said hinge includes two hinge plates and a pivot pin connected therebetween.  
Williams Jr teaches an analogous orthosis locking hinge (Fig 7, Fig 8) wherein said hinge includes two hinge plates (ends of the first and second supports 112/114 interpreted to be hinge plates) and a pivot pin connected therebetween (Fig 7, pins 132).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hinge of Powell et al/Szczepanski et al/Buethorn to have the hinging members be plates connected with a pin as taught by Williams Jr as the simple construction minimizes cost (Williams Jr col 1 ln 65-col 2 ln 5).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Powell et al/Szczepanski et al/Buethorn as applied to claim 7 above, and further in view of Smith (US 4050455).
With respect to claim 9, Powell et al/Szczepanski et al/Buethorn discloses The adjustable boot brace of claim 7.
Powell et al/Szczepanski et al/Buethorn is silent on wherein said hinge is formed as a flexible strap connected therebetween.  
Smith teaches analogous hinging members 11/12 wherein said hinge is formed as a flexible strap 15 connected therebetween (Fig 1, col 1 ln 35-40, flexible).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hinge of Powell et al/Szczepanski et al/Buethorn to have the flexible strap as taught by Smith in order to allow for free movement of the desired joint (Smith col 2 ln 5-15).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Powell et al/Szczepanski et al/Buethorn/Smith as applied to claim 7 above, and further in view of Donohue (US 5191903).
With respect to claim 10, Powell et al/Szczepanski et al/Buethorn/Smith discloses The adjustable boot brace of claim 9.
Powell et al/Szczepanski et al/Buethorn/Smith is silent on wherein said flexible strap is formed from a material chosen from a group of materials consisting of nylon and polyester.  
Donohue teaches that nylon is a material that can be made into a strap form and is flexible (col 6 ln 20-30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hinge strap material of Powell et al/Szczepanski et al/Buethorn/Smith to have be nylon as taught by Donohue to be a material that can be made into thin pieces while remaining flexible and user conforming (Donohue col 3 ln 0-5, col 6 ln 20-30).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Powell et al/Szczepanski et al/Buethorn as applied to claim 1 above, and further in view of Polifroni (US 2003/0061736).
With respect to claim 17, Powell et al/Szczepanski et al/Buethorn discloses The adjustable boot brace of claim 1.
Powell et al/Szczepanski et al/Buethorn is silent on wherein said at least one adjustment insert further includes an outer cushioning layer attached thereto.  
	Polifroni teaches an analogous lower leg insert 10 shaped to a user ([0005]) wherein said at least one insert 10 (inserted into a shoe) is formed from a semi-rigid material 12, and includes an outer cushioning layer 14 attached thereto ([0023]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the insert of Powell et al/Szczepanski et al/Buethorn to have the cushion layer as taught by Polifroni in order to still support the user while increasing comfort (Polifroni [0005], [0006]). 

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Powell et al/Szczepanski et al/Buethorn as applied to claim 1 above, and further in view of DiBenedetto (US 5486157).
With respect to claim 18, Powell et al/Szczepanski et al/Buethorn discloses The adjustable boot brace of claim 1.
Powell et al/Szczepanski et al/Buethorn is silent on  wherein said rigid toe plate further includes an adjustable toe strap connected between said left side and said right side thereof and adapted to hold the user's toes in position upon an upper surface thereof.  
DiBenedetto teaches an analogous brace with a calf strap 140, a foot strap 144, a toe adjustable strap, and said rigid toe plate 40 further includes an adjustable toe strap 146 connected between said left side and said right side thereof and adapted to hold the user's toes in position upon an upper surface thereof (Fig 1, col 6 ln 30-35, hook and loop belt 146 is adjustable).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tow plate of Powell et al/Szczepanski et al/Buethorn to have the hinging members be plates connected with a pinto strap as taught by DiBenedetto as the to strap allows for the device to better fit and hold to the user (DiBenedetto col 3 ln 15-20).
With respect to claim 19, Powell et al/Szczepanski et al/Buethorn/DiBenedetto discloses The adjustable boot brace of claim 18, wherein said adjustable toe strap of said rigid toe plate is formed from a flexible material (DiBenedetto col 6 ln 40-50, strap is deformed to wrap around the foot thus is flexible) and includes hook and loop fasteners adapted to adjust the length thereof (DiBenedetto col 6 ln 40-50, hook and loop).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tow plate of Powell et al/Szczepanski et al/Buethorn/DiBenedetto to have the hinging members be plates connected with a pinto strap as taught by DiBenedetto as the to strap allows for the device to better fit and hold to the user (DiBenedetto col 3 ln 15-20).



Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D BAKER whose telephone number is (571)270-3333. The examiner can normally be reached Monday-Friday 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on (571)270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM BAKER/Examiner, Art Unit 3786                                                                                                                                                                                                        
/KERI J NELSON/Primary Examiner, Art Unit 3786